Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2010-84778 (JP778), in view of Takeshi, JP2011-214672.
Regarding claim 1, JP778 discloses a slide bearing formed in a cylindrical shape and having an inner peripheral surface sliding along an axis (see figure 2), the slide bearing comprising: a first groove (17) extending in a direction having a component in a circumferential direction (circumferential central groove), on the inner peripheral surface; at least two second grooves (18) branched from the first groove, extending in directions each having a component in an axial direction at least within a predetermined range from the first groove (inclined grooves like in the instant application); a third groove (19) extending in a direction having a component in a circumferential direction (additional circumferential central groove), on the inner peripheral surface; and at least two fourth grooves (20) branched from the third groove, extending in directions each having a component in an axial direction at least within a predetermined range of the third groove (inclined grooves like in the instant application), 
JP778, while disclosing different groove depths, does not disclose that within a predetermined range from an end of each second groove opposite to the first groove, a width or a depth decreases toward the end and within a predetermined range from an end of each fourth groove opposite to the third groove, a width or a depth decreases toward the end.
Takeshi teaches that the ends of groove that extend from a circumferential groove of a bearing can be configured so that the ends opposite the circumferential groove have a width or depth that decreases toward the end of the groove (the curved 
It would have been obvious to none having ordinary skill in the art to modify JP778 and provide the ends of all the grooves that are opposite the central grooves with a width or depth that decreases, as taught by Takeshi, for the purpose providing a flow restriction of the working fluid that forces the lubricant to exit the groove to form the sliding film and suppress contact between the moving components.
Regarding claim 3, JP778 in view of Takeshi discloses that within the predetermined range from the end of each second groove, an imaginary line drawn from the end in the circumferential direction borders or crosses the predetermined range where the second groove decreases in width or depth (in the range of the rounded end of the groove taught by Takeshi the end of the groove is along the center line as illustrated in 12b, specifically where the dashed line would interest the end of the groove, this would be to the right of the left most side wall of the groove, drawing a line vertically from this point would extend through the rounded portion, then extend into the portion of the groove that does not include the rounded end, this line “borders or crosses the predetermined range).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.